Citation Nr: 1601171	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  14-07 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active duty in the U.S. Army from May 2005 to August 2005, August 2008 to September 2009, and March 2011 to May 2012.  He had additional periods of inactive service with the Army National Guard.  The Veteran had service in Iraq, Kuwait, and Afghanistan and participated in combat.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2013 decision of the Muskogee, Oklahoma, Regional Office (RO) which denied service connection for tinnitus.

In October 2015, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO.  A hearing transcript was prepared and incorporated into the record.


FINDING OF FACT

The Veteran served in combat, was treated for tinnitus in service, and has a current disability manifested by tinnitus that it most likely related to noise exposure during service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he initially manifested tinnitus during active service.

Service connection may be granted for current disability arising from disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110.  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), to include tinnitus, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 275-76 (2015).  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  

The Veteran's service treatment records state that he reported ringing in his ears on a July 2012 post-deployment health re-assessment, following his nine month tour in Afghanistan.  The Veteran was referred for the ringing in his ears at that time.  The records also show that the Veteran served as a field artillery officer while in service.  The Veteran is permitted to report that tinnitus was incurred in service and it has existed from service to the present.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App 370, 374 (2002).  

At a March 2013 VA audiological examination, the Veteran complained of bilateral and constant tinnitus.  The examination report states that the Veteran first noticed the tinnitus with gradual onset after 2009.  The Veteran was diagnosed with tinnitus.  The examiner opined that the Veteran's tinnitus was less likely than not (less than 50 percent probability) caused by or a result of the Veteran's in-service noise exposure because the Veteran had denied ringing on a March 2012 post-deployment assessment and because the Veteran did not have a diagnosis of noise-induced hearing loss.

At a January 2014 VA audiological examination, the Veteran complained of "[r]inging tinnitus for the past few years."  The Veteran was diagnosed with tinnitus.  The examiner opined that the Veteran's tinnitus was at least as likely as not (50 percent probability or greater) caused by or a result of the Veteran's military noise exposure.  The examination report states that "[e]xposure to artillery noise is conceded and the claimant has 8 years of exposure to live fire in the field artillery.  The nature of the military noise exposure is Field Artillery."

At his October 2015 Board hearing, the Veteran stated that while he was on active duty, he was "observing rounds for the mortars" and artillery would be fired near him.  When they were fired, he would experience ringing in his ears and that, after his Afghanistan deployment, the ringing became a continual problem for him.

The evidence of record is in conflict as to the etiology of tinnitus.  While the March 2013 VA examination report states that the Veteran's tinnitus was less likely than not related to his military service, both the January 2014 VA examination report and the Veteran's testimony at his October 2015 hearing state that the ringing in his ears first began in service.

In cases such as these, the benefit-of-the-doubt rule, codified at 38 U.S.C.A. § 5107 provides that:

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 

The implementing regulation at 38 C.F.R. § 3.102 restates the provision in terms of "reasonable doubt." 

Evidence is in "approximate balance" when the evidence in favor or and opposing the veteran's claim is found to be almost exactly or nearly equal.  The statutory benefit of the doubt rule applies when the factfinder determines that the positive and negative evidence relating to a veteran's claim are "nearly equal," thus rendering any determination on the merits "too close to call."  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 

Because the evidence in this case is at least in equipoise with regard to the cause of the Veteran's current tinnitus disability, service connection is warranted and the claim must be granted.

ORDER

Service connection for tinnitus is granted.



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


